Title: [April 1785]
From: Adams, John Quincy
To: 



      Friday April 1st. 1785.
      
      
       The Marchioness appointed two o’clock for us to be at her Hôtel. We dined at half after twelve, and were in the Rue de Bourbon at two, but it was too early. Mrs. Rucker, Mr. Jefferson, Coll. Humphreys, Mr. Williamos, Mr. West, went all with us. At about half past three we went from the Marquis’s hôtel and by the time we got to the Pont Royal, both sides of the quay were so amazingly crowded with People, that there was but just space sufficient for the carriages to pass along: and had there not been guards placed on both sides at a distance not greater than ten yards from one another, there would have been no passage at all for coaches. For as it was, the troops had the utmost difficulty to restrain the mob: we pass’d along, on the Quai des Augustins till we came to the Pont Neuf, went over part of that, turn’d down onto the Isle de Nôtre Dame; and then proceeded on in a direct line to the Church. We were placed in a gallery that commanded the choir, and were in as good a place as any in the Church, which we owed to the Politeness of Mme. de la Fayette. In the middle of the choir below us were several rows of benches, upon which the kings train sat when he came, while he and his two brothers were before all the benches, and directly opposite the altar. When we arrived we found the Parliament setting in the Choir on the right side, in scarlet and black Robes; the Chambre des Comptes were seated in the same manner on the left Sides, in black and white Robes. The Foreign Ambassadors were in an enclosure at the right of the alter, and between them and the parliament, was a small throne upon which the archbishop of Paris officiated. Soon after we got there the bishops arrived two by two. There were about twenty five of them. They had black Robes on, with a white muslin skirt which descended from the waste, down two thirds of the way to the ground; and a purple kind of a mantle over their shoulders. The Archbishop of Paris had a mitre upon his head. When the king came, he went out to the Door of the Church to receive him: and as soon as his Majesty had got to his place and fallen upon his knees, they began to sing the Te Deum, which lasted about half an hour, and in which we heard some exceeding fine music. The voices were admirable. The Archbishop of Paris sung for about a Couple of Minutes, near the end, that it might be said, he had sung the Te Deum. His voice seems to be much broken. As soon as the singing was over the king and the Court immediately went away.
       What a charming sight: an absolute king of one of the most powerful Empires on earth, and perhaps a thousand of the first personages in that Empire, adoring the divinity who created them, and acknowledging that he can in a moment reduce them to the Dust from which they sprung. Could we suppose their Devotion real and sincere, no other proof would be necessary to demonstrate the falsity of the supposition that religion is going to decay. But oh! if the hearts of all those persons, could have been sounded, and everything that was lurking there while the exterior appeared offering up prayers to god, could be produced to light; I fear the rigid moralist, would have a confirmation of his fears. The reflection of the Chevalier de Gouvion shew he was of this opinion. I don’t know said he, whether all this will be very acceptable to God almighty: but very few persons came here for him. I was however vastly pleased with the Ceremony; and should have been so, if it was only, that it gave me an opportunity to see so numerous an assembly of men, of the first rank in the kingdom. The king and all the court were dress’d in cloaths vastly rich but in no peculiar form.
       After the Ceremony was finished, we had to wait a long time for our Carriages and could not at last get them all; so that we were obliged to go away, five in one Charriot. We returned to the Hôtel de la Fayette, and drank tea with Madam. A number of Houses, were considerably illuminated, but nothing to be compared to what there was six years ago, when the kings first child was born, although it was only a Princess. We returned home at about nine, and were more than half an hour getting over the Pont Neuf, such was the crowd of Carriages: in the passage of the Cours la Reine, we saw a number of fellows, throwing up the sand, to see if there were no 12 sols pieces remaining for upon these occasions, when the Mob cry out vive le Roi, he throws out of his Coach handfuls of small pieces of money, and is thereby the cause of many a squabble, and some broken heads, though the Police is so attentive that few such misfortunes happen.
       The title of Duke of Normandy, has not been borne, by any person, for more than three hundred years, untill the birth of the young Prince.
      
      
       
        
   
   Doubtless, Jean Baptiste de Gouvion, a military engineer who served in the Continental Army; after Yorktown, he resumed his military career in France (Hoefer, Nouv. biog. généraleJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols.; Lasseray, Les français sous les treize étoilesAndre Lasseray, Les français sous les treize étoiles (1775-1783), Macon and Paris, 1935; 2 vols., 1:234–237).


       
      
      

      3d.
      
      
       Mrs. and Miss Adams, went into Paris in the evening: and went with young Mr. Franklin and Mrs. Hewson to the Concert Spiritual.
      
      
       
        
   
   Mary (Polly) Hewson, daughter of Benjamin Franklin’s London landlady, Margaret Stevenson. In 1770 she married Dr. William Hewson, who became a respected London physician and anatomist, but he wounded himself during a dissection in 1774 and subsequently died. Shortly thereafter, Franklin urged Polly, with whom he had a long and warm friendship, to settle in America, but he did not succeed in his efforts until 1786. She was visiting him in Passy with her family in 1784–1785 (Franklin, Papers,The Papers of Benjamin Franklin, ed. Leonard W. Labaree, William B. Willcox (from vol. 15), and others, New Haven, 1959- . 8:122; DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885-1900; 63 vols, plus supplements.).


       
       
        
   
   That is, a concert, composed largely of religious music, given during Holy Week when the theaters were closed (Littré, Dict, de la langue françaiseEmilé Littre, Dictionnaire de la langue française..., Paris, 1881-1884; 4 vols, and supplement.).


       
      
       

      4th.
      
      
       All the family dined with the Marquis de la Fayette, who entertains all the Americans every Monday. There were however very few there this Day. Le Chevalier de la Touche, General Armand, and some other french gentlemen dined there. Mr. Williamos promised to get me a ticket for the Session of the Academie des Sciences on Wednesday.
      
      
       
        
   
   Louis René Madeleine Le Vassor, Comte de La Touche-Tréville, who briefly served as commander of the French West Indian squadron during the American Revolution, was director, under the Marquis de Castries, of the Ministry for the Marine Department; Armand Charles Tuffin, Marquis de La Rouërie, known in America as Col. Armand, was a highly commended volunteer in American service during the Revolution (Jonathan R. Dull, The French Navy and American Independence: A Study of Arms and Diplomacy,1774–1787, Princeton, 1975, p. 221–222; Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950- ., 10:221; Lasseray, Les français sous les treize étoilesAndre Lasseray, Les français sous les treize étoiles (1775-1783), Macon and Paris, 1935; 2 vols., 2:454–462).


       
      
      

      6th.
      
      
       Went and dined in Paris with Mr. Jefferson. Immediately after dinner Coll. Humphreys, Mr. Williamos and myself went to the Louvre, where the Academy were setting, but we were so late that we could not get places, to sit, and the Room was much crowded. Several memoirs were read, but all in such technical expressions that I could not understand much of them. There was also read an éloge of some German, I did not perfectly make out his name. It is an established custom in this Academy, that at every Session the Secretary reads a short account of the Life, and of the productions, of the Members of the Academy, that died since the preceding Session. Coll. Humphreys finding there was no good place, went immediately away: Mr. Williamos and I stay’d till about five o’clock: and then retired, as we saw no Prospect of getting in a better situation, and as we were not quite at our ease on account of the crowd. We afterwards went to the Hôtel de Bretagne, Rue de Richeslieu, where we found Mr. West. Mr. Williamos soon after returned to Mr. Jefferson’s, and I went with West to the Théatre des Varietés in the Palais Royal. Fausses Consultations; à bon vin point d’Enseigne. Boniface Pointu et sa famille: Les pêcheurs Provençaux a ballet. The last piece but one, is the best I have seen upon this Stage: I was much surprized to find but very little Company in the House, which was not above half full: but the public are very capricious. After the  entertainment was over we walk’d half an hour under the arcades.
      
      
       
        
   
   Louis François Archambault Dorvigny, Les fausses consultations, Paris, 1781; A bon vin point d’enseigne, Paris, 1781, by Phillippe Alexandre Louis Pierre Plancher-Valcour, called Aristide Valcour; Charles Jacob Guillemain, Boniface Pointu et sa famille, Paris, 1782; Anon., Lespêcheurs provençaux, first performed at the Variétés Amusantes the previous evening (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
      
      

      7th.
      
      
       Mrs. Hewson, and her children Mr. Franklin, Mr. Ruston, Mrs. Barclay, and Mr. West dined with us. Mrs. Hewson, goes next week for England.
      
      
       
        
   
   Dr. Thomas Ruston, who practiced medicine in London and Exeter and wrote numerous essays on American finance. He was briefly visiting Jefferson and Franklin in Paris before his permanent return to Philadelphia later in the year (James McLachlan, Princetonians, 1748–1768: A Biographical Dictionary, Princeton, 1976, p. 402–407).


       
      
      

      9th.
      
      
       In the afternoon went into Paris. Carried 21. Louis d’ors to Mrs. Barclay. Got of Froullé an Eutropius, and a Historiae Augustae Scriptores; called at Mr. West’s lodgings but he was not at home. Walked half an hour in the Palais Royal. Not much Company. Met Captn. Paul Jones, and Mr. Starke, who offered to take any thing for the Hague. He goes on Monday. Went to Mr. Jefferson’s and spent the evening there. They are all ill with Colds: Mr. Williamos was not there: the Marquis de la Fayette came in while I was there. He is going into the Country in a short time. He talk’d upon various subjects; and among others concerning the Dukes and Peers, he said, he did not believe that upon the face of the Earth, an order of men could be found, so numerous, in which there are so few men of Sense: they are a parcel of fools, said he and in the whole band there are not more than five or six men of any tolerable understanding. The only privilege of any consequence attached to their title is, the right to take a seat in Parliament: where if they had any ambition and abilities, they might serve to counterpoise in some manner the power of the king: but he gives them to understand, that he wishes they would not go to the Parliament and in true Courtiers they give up this precious right. “I am continually spurring them up, (continued he) and I tell them, it is folly in them not to assert their rights, but all without effect, and among all those I know, the only one of knowledge and abilities, I am acquainted with is the Duke de la Rochefoucauld: he is a true patriot; but is not an eloquent man, and being entirely alone, he can do nothing.” I thought the Marquis spoke somewhat openly and freely for a french nobleman: especially for one so nearly allied as he is to two or three Dukes. Perhaps he thought that among Americans, he could freely speak his mind without any danger.
      
      
       
        
   
   Flavius Eutropius, Breviarium Historiae Romanae, Leyden, 1762 (Catalogue of JQA’s BooksWorthington C. Ford, ed., A Catalogue of the Books of John Quincy Adams Deposited in the Boston Athenaeum. With Notes on Books, Adams Seals and Book-Plates, by Henry Adams, Boston, 1938.); Historiae Augustae Scriptores VI Aelius Spartianus, Julius Capitolinus, Aelius Lampridius, Vulcatius Gallicanus, Trebellius Pollio, et Flavius Vopiscus, Leyden, 1661. Both are now at MQA.


       
       
        
   
   Possibly Edward Stack, an Irish officer attached to the French navy on Jones’ Bonhomme Richard (Augustus C. Buell, Paul Jones, Founder of the American Navy: A History, 2 vols., N.Y., 1902, 2:2–3; A Calendar of John Paul Jones Manuscripts in the Library of Congress, comp. Charles Henry Lincoln, Washington, 1903, p. 191–192).


       
       
        
   
   Quotation marks have been editorially supplied.


       
       
        
   
   Louis Alexandre, Due de La RocheGuyon and La Rochefoucauld d’Enville, who took an active interest in French science and learning and politics (Hoefer, Nouv. biog. généraleJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols.).


       
      
      

      10th.
      
      
       Mr. Jefferson came out to Auteuil in the morning. Count Sarsfield walk’d out. Fine weather though somewhat cold. Some rain too is wanted very much, there has been none these four months, and very little Snow.
      
      

      11th.
      
      
       Dined with Mr. Adams at the Marquis de la Fayette’s. There was not much American Company: M: le Marquis de St. Simon, who has served in America. Mr. Grandchamp, Capitaine de Vaisseau, and M: le Marquis de Rosanbot premier president au Parlement de Paris. Mr. Ruston was there. This is the first comfortable day we have had this Season: the roads are exceedingly dusty for want of Rain. Madam Helvetius, one of our neighbours is very ill. Mrs. A. sent to know how, she was, and received a curious handbill for answer.
      
      
       
        
   
   Probably Claude Anne de Rouvroy, Marquis de Saint-Simon-Montbléru, commander of the army from the West Indies, who was at Yorktown (Howard C. Rice Jr. and Anne S. K. Brown, transls. and eds., The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783, 2 vols., Princeton, 1972, 1:325–326).


       
       
        
   
   Anne Catherine de Ligniville d’Autricourt Helvétius, widow of the philosopher Claude Adrien Helvétius, was a close friend of Franklin, and neighbor and social acquaintance of the Adamses (AA to Lucy Cranch, 5 Sept. 1784, AA, Letters, ed. CFA, 1848Letters of Mrs. Adams, the Wife of John Adams. With an Introductory Memoir by Her Grandson, Charles Francis Adams, 4th edn., Boston, 1848., p. 199–200).


       
       
        
   
   Not found.


       
      
       

      12th.
      
      
       Mr. Williamos came out in the morning, and went with Mr. A, to Versailles. Good weather: very mild; but rain is much wanted.
      
      

      14th.
      
      
       Marquis de la Fayette and his Lady, Count and Countess d’Ouradou the Abbés de Chalût and Arnoux dined with us. M: d’Ouradou, is a french nobleman, of Auvergne who possessed a very considerable estate, but has lately been almost ruined, by the loss of a lawsuit, which after he had gained twice, was finally, unjustly decided against him: Moliere says somewhere, with great truth: nothing is so unjust as the justice of this Country. The Count intends at present to go to America, and with the wreck of his fortune, which will amount, to 100, or 150 thousand livres, he means to buy an estate in Virginia, and settle there, as mediocrity of fortune, can be more easily borne, there than in this Country. He leaves his title here, and as he has a Son; if he or any of his descendents acquire a fortune, sufficient to support the title; they may return here and resume it again. M: Hailes the secretary of the English Embassy, dined with us also. Count Sarsfield came, and spent some time with us after dinner: I received a Card from Mr. West, who is very ill. In the morning I went to Passy, and carried some Letters of Introduction to M: Le Rey de Chaumont, who goes to America, by this Months Packet, and who set off for L’orient this day. The February packet, that sailed from New York the 19th. is at length, arrived, but no body as yet has any Letters, except the Marquis de la Fayette.
      
      

      15th.
      
      
       Went to Paris in the morning with Mr. A. At the Pont Royal, I got out of the Carriage, and went to see my friend Mr. West. He has been ever since Tuesday, afflicted, with an inflammatory Rheumatism: what makes it insupportable, is that he has it in his right hand, which is very much swelled: and though he is here upon business, and has received several letters of consequence, which require immediate answers, he cannot do any thing. I sat with him sometime, and from the Hôtel de Bretagne, Rue de Richelieu, where he is I went on foot to Mr. Jefferson’s, who was out: found my father there; and as Mr. Jefferson, did not return, we came away, after staying, half an hour.
      
      

      16th.
      
      
       Went with Mrs. A into Paris in the afternoon. Got a book of Pissot, and Brindley’s Terence, la folle journée, and Vossius de hist. grae: of Froullé. Left the Ladies, on the quai des Augustins, and went to see Mr. West, whose hand is still very much swelled. The Ladies came, in the evening, and took me at the Hôtel de Bretagne.
      
      
       
        
   
   Pissot, a publishing firm in Paris. The book has not been identified.


       
       
        
   
   Terence, Comoediae sex, London, J. Brindley edn., 1744 (at MQA); Gerard John Vos, De Historicis Graecis libri quatuor, The Hague, 1624. For La folle journée, see entry for 12 March, note 3 (above).


       
      
      

      18th.
      
      
       Mr. D’Asp, the secretary of the Swedish Ambassy, came out and dined with us en famille. After dinner I went into Paris. Mr. West is still very ill: his hand is swolen amazingly: his spirits were very low when I went there: but before I came away he began to be quite sociable. He spoke of Mr. B——g——m; who with his Lady left Paris, Sunday the 10th. instn. Mr. W: seems to have of Mr. B. very nearly the same opinion I have, that he is very ignorant, very vain, and very empty. He is very rich: but if he acquired his riches in the manner Mr. W. tells me he did; he is hardly authorised to plume himself upon them as much as he does. That he is extremely ignorant, I think the following anecdote which is litterally true, will sufficiently prove. I was with him one evening last winter at the French Comedy. La mort de César a Tragedy of Voltaire’s was acted. After it was over the following Conversation, took place between him and me; exactly as it is here.
       Mr. B. Oh; how much Superior to this is Shakespeare’s Julius Caesar! to this!
       A.  Voltaire to be sure was not comparable to Shakespeare in point of genius, but his play is more regular.
       B.  Regular! Why he has not introduced the Battle of Philippi; nor does he bring Augustus upon the Stage.
       A. But if I remember right the Battle of Philippi did not happen till more than a year after the Death of Caesar, and has nothing to do in that event. So that all three unities must be broken through to introduce it. Nor could Augustus appear for the same reason.
       B. What do you mean by unities.
       A. You know very well Sir, that plays upon the french Stage, are confined, to 24 hours for time, to one and the same place, and to one plot for action, and. . . .
       B. Oh, you are entirely mistaken! Why do you think Shakespeare did not know the rules of the Stage, and yet he brings Augustus, and the action at Philippi on, in his piece. Besides, Voltaire supposes that Brutus was the Son of Caesar, which is contrary to history; and would it not be absurd to be so strict upon such trifles as you are speaking of, and yet take such licences as to suppose Brutus to be the Son of Caesar.
       Finding it would be in vain to say any thing more of the Rules of the Drama, I was determined to see if he was as well inform’d upon the Subject of History so I replied You know that several historians hint, that Caesar was supposed to be the father of Brutus, and that he supposed so himself: and any Poet has a right to make use of any such Circumstances, and to give for a certainty, what in fact was only a supposition.
       B. No Sir, not one historian mentions any such a connection between them.
       A. I think Suetonius says, that when Brutus stab’d Caesar, among the rest, Caesar said in greek Are you with them, my Son? We have no better authority than Suetonius, for there are very few original historians of that period, remaining.
       B. He certainly did not speak in Greek: he said et tu Brute. I don’t know what Suetonius may say, but Rollin, in his Roman history does not mention a word of it; and do you think he could have omitted so important a circumstance, if there had been any truth in it? As you say there, are not many original historians of that period extant. I think there are only Suetonius, and LIVY, and Plutarch and HERODOTUS.
       Here our conversation finish’d. I was amazed to see a man, with so many pretensions to great knowledge, as Mr. B. had, entirely ignorant of the rules of the Drama: and in a point of Roman History quote the authority of Rollin, against that of Suetonius. But I have since found that he spoke without knowledge, even on the Subject of Rollin: for that author speaking of Brutus, says, that notwithstanding his conduct, Caesar loved him, as the Son of Servilia, and perhaps as his own. If a boy of 18 years old, can detect Mr. B. in such gross errors, in Questions so plain, and so universally understood: how empty must he appear before a person, of ripe Judgment, and deep knowledge.
       Should anyone see this he might say what has Mr. B. done to you to make you treat him so? I answer, nothing but what he does to every body else. He is as vain and self sufficient as he is ignorant: and assumes airs of superiority, not only over me (which would not perhaps be improper) but over persons of much more real merit than he is, or than he ever will be, if I am not much mistaken. He has never done me any harm; nor has he ever had it, (thank god) in his power to hurt me, but I have no obligations to him, nor ever will, if I can help it. The only knowledge he appears to possess well, is Commercial: of that he has had sufficient to make a very considerable fortune, which has turn’d the little brains he had.
       
        Those who their ignorance confest
        I ne’er offended with a jest.
        But laugh to hear an idiot quote
        A verse from Horace learnt by rote.
       
       When I came home from Paris, I found Letters for me from Mr. Dumas and C. Storer.
      
      
       
        
   
   Published in Amsterdam, 1735 (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
       
        
   
   JQA’s ellipsis.


       
       
        
   
   The Storer letter is probably that of 12 April (Adams Papers), while the only extant Dumas letter to JQA for this period is 1 April (Adams Papers), probably too early to be referred to here.


       
      
      

      19th.
      
      
       Went all to dine with Mr. Jefferson. The two abbés Dr. McMahon and Dr. Ruston, were there. After dinner I walk’d to the Hôtel de Bretagne, and found Mr. West better, though his hand is still very much swelled. Dr. Ruston appears to be a man of learning; very well versed in English reading.
      
      
       
        
   
   Dr. I. MacMahon was apparently an Irish physician living in France whom Franklin met in Paris shortly after the beginning of the Revolution; he became a member of the American minister’s social circle, a source of some American news, and a partisan for both America and his native Ireland (Cal. Franklin Papers, A.P.S.,I. Minis Hays, comp., Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, Philadelphia, 1908; 5 vols. index).


       
      
       

      21st.
      
      
       In the morning Coll. Humphreys, and Mr. Williamos, called upon me, and I went out with them as far as St. Germain en Laye where James the 2d. held his Court after he was driven away from England; and where Mr. Short, has been these 6 weeks learning the french Language. We went through the Bois de Boulogne, and over the Pont de Neuilli. The distance from Paris to St. Germain is about 12 miles. We go along by the side of the Seine, almost all the way: the Lands are either cultivated in wheat, or in Vines for the most Part. The road is very good. St. Germain, is situated, on the top of a hill, which is not very steep, but which I suppose to be a mile long. I should imagine it contains about 10,000 inhabitants but may be much mistaken, as I guess only from the apparent extent of the town: a great number of them are the descendents from those british families that follow’d the fortunes of James the 2d. The Castle which he inhabited belongs as I was told, to the King, and has a charming terrass before it. We descended at the Prince de Galles tavern, and went immediately to Mr. Shorts lodgings but found he was out: we then walk’d about the place, which is very agreeably situated. From the terrass you may see Mont Calvaire, Montmartre, and the Church of the Invalids. In a clear day I suppose part of Paris may be also seen from thence. Mr. Short came to us, and dined with us. Mr. Williams, is gone to Paris, to set off for England. His Lady and the Alexander family live in the Castle, but were not to be seen this day: on account of the Death of a friend. After dinner we walk’d again, in the Gardens of the Maréchal de Noailles, grandfather of the Marquise de la Fayette, who owns here a fine house and a good Estate. Mr. Short is vastly pleased with St. Germain, and thinks it a very excellent place for learning the Language. If we may judge from him it is certainly so: for he has made a wonderful proficiency in the short space of time he has been there. We left him about five, and as we return’d we look’d at the Machine de Marli, which is very famous, but which appears to me very clumsy; and it is very complicated so that I could not understand any thing in it. The principle is very simple. The current of the river sets a number of mills going; they put in motion a quantity of pumps which transport water from that place to Versailles about 2 leagues distant from it. But this machine was built more than a century ago, and has been very much celebrated; if it were to be built at present, it would be considered in a ridiculous light. When we return’d we found Mr. and Mm. d’Ouradou getting into their Carriage, to return: they had been some time here. Mrs. and Miss A. were gone to Paris. Mr. Jefferson was with my father. Young Mr. Franklin is very ill of a fever. It seems to be a sickly Time.
      
      
       
        
   
   Mariamne Alexander, wife of Franklin’s grandnephew Jonathan Williams Jr., daughter of William Alexander, and granddaughter of the Lord Provost of Edinburgh of the same name (Cal. Franklin Papers, A.P.S.,I. Minis Hays, comp., Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, Philadelphia, 1908; 5 vols. 5:5; Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950- ., 7:256).


       
       
        
   
   Louis de Noailles, Duc d’Ayen from 1737, Duc de Noailles from 1766, and Maréchal de France, 1775 (Hoefer, Nouv. biog. généraleJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols.; Dict. de la noblesseFrançois Alexandre Aubert de La Chesnaye-Desbois and —— Badier, Dictionnaire de la noblesse, 3d edn., Paris, 1863-1876; 19 vols.).


       
      
      

      22d.
      
      
       Mr. A. received in the morning a Card from Dr. Franklin informing him that a person who came in the Packet had called upon him last evening: and told him he had a pacquet for my father addressed at the Hague. My father immediately went to Dr. Franklin’s, and from thence to the Hôtel d’Orleans, where he found two gentlemen who came in the Packet. Mr. Jervais, an American, and Mr. Lefevre, a French man, whom I saw two years ago at Hamborough. I left Mr. A. at the Place de Louis Quinze and went on foot to the Hôtel de Bretagne, where I found Mr. West, who is much better, though his hand is as much swelled as ever. When I had been there about ½ an hour, Mr. A: came and took me up. We went to Mr. Jefferson’s. Mr. A. received a Letter from Mr. Gerry and a packet from Mr. Jay, by Mr. Jarvis, Who came out with Mr. Lefevre and spent the evening at Auteuil.
      
      
       
        
   
   Not found.


       
       
        
   
    James Jarvis was described by Elbridge Gerry as “lately of Boston, but formerly of this City New York, Son in Law to Mr. Samuel Broom.” Jarvis had been a New York merchant before the Revolution (Gerry to JA, 14 Feb., Adams Papers; Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950- ., 8:178, 247).


       
       
        
   
   Gerry to JA, 14 Feb. (Adams Papers); Jay to JA, 11 Feb. (Adams Papers).


       
      
      

      23d.
      
      
       In the afternoon I went into Paris. Saw Mr. West and Dr. Ruston who propose going to England, next week. I afterwards went to see for a Cabriolet; I saw several, but they ask 120 livres for the hire of one, from this place to L’Orient. Spent the evening with Mr. Jefferson, who is a great admirer of Ossian’s poems: which he thinks are indisputably genuine.
      
      
       
        
   
   The Poems of Ossian, Edinburgh, 1762, were allegedly translated from authentic Gaelic by the Scottish poet James Macpherson. Dr. Samuel Johnson, among others, thought that they were traditional elements blended together and passed off as an ancient poem, a verdict generally agreed upon after Macpherson’s death. Jefferson had maintained a strong interest in the work for years (Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950- ., 1:96–97; 100–102).


       
      
      

      24th.
      
      
       Mr. Jarvis and Mr. Lefevre, came out and dined with us. Mr. Jarvis offers me the carriage they came in from L’Orient: but it is at Versailles.
      
      

      25th.
      
      
       The Ladies dined with the Marquis de la Fayette. We went there before dinner. Mr. Williamos tells me the Abbé de Mably is dead. He was very old; not less I think, than 78. Yet although it is probable, that had he lived many years longer, I should not have seen him, above once more, still I was much affected at the news, because he was not only a man of great genius, and learning, but was one of the best men in the world.
       
        A wit’s a feather, and a chief’s a Rod,
        An honest man, is the noblest work of God
       
       He has written a number of works, that are published, and he has left several to appear after him. 2. vols. of Observations upon the History of France, a Treatise, sur le beau, and another on the Course of Passions in Society are ready for the Press.
       We dined at Count Sarsfield’s, where there was a small, but chosen Company. He shew us some of the drawings of Countess Spencer, which were exceedingly well done. In the evening, we went and took up the Ladies at the Marquis’s.
      
      
       
        
   
   “An Essay on Man,” Epistle IV, lines 247–248.


       
       
        
   
   Mably’s Observations sur l’histoire de France, first published in 2 vols., Geneva, 1765, was continued by Claude Caroloman de Rulhière and published in 4 vols., in Kehl, Germany, 1788.


       
       
        
   
   Mably’s essays “Du Beau” and “Du Cours et de la march des passions dans la société” both appear in Oeuvres completes . . ., 16 vols., London, 1789–1795.


       
       
        
   
   Lavinia Bingham, wife of the second Earl Spencer, was a leader of London society, befriending a large number of eminent men in politics and the arts; she was a painter and etcher (Thieme and Becker, LexikonUlrich Thieme and Felix Becker, Allgemeines Lexikon der bildenden Kiinstler, von der Antike bis zur Gegenwart, Leipzig, 1907-1950; 37 vols.).


       
      
       

      26th.
      
      
       I went in the morning to the Sweedish Ambassador’s Hôtel to go with Mr. d’Asp, and see the Abbé Grenet, but I was too late and Mr. d’Asp was gone out, I went to see Mr. Jarvis: and afterwards Count d’Ouradou, at the hôtel de Nassau, Ruë de la Harpe. We agreed to go together to l’Orient. Went to see West, but did not find him at home. Walk’d in the Palais Royal, where I met Mr. Williamos; and as I had sent our carriage back to Auteuil and, it was too late to walk home, I went with him and dined at Mr. Jefferson’s. A few minutes after Dinner, Some Letters came, in from America, and I was inform’d by Mr. J. that the Packet le Courier de L’Orient, which sail’d from New York, the 23d of March, is arrived: Mr. J. and Coll. Humphreys had Letters from Genl. Washington, and a Letter from Mr. Gerry, of Feby. 25th. says, Mr. Adams, is appointed Minister to the Court of London. I believe he will promote the Interests of the United States, as much as any man: but I fear his Duty will induce him to make exertions which may be detrimental to his Health: I wish however it may be otherwise. Were I now to go with him, probably my immediate Satisfaction, might be greater than it will be in returning to America. After having been travelling for these seven years, almost all over Europe, and having been in the world and among Company for three: to return and spend one or two years in the Pale of a College, subjected to all the rules, which I have so long been freed from: then to plunge into the Dry and tedious study of the law; for three years, and afterwards not expect, (however good an Opinion I may have of myself), to bring myself into Notice, under three or four years more; if ever: it is really a Prospect some what discouraging for a youth of my Ambition (for I have Ambition, though I hope its object is laudable).
       
        But still ... Oh! how wretched
        Is that poor Man, that hangs on Princes favours.
       
       or on those of any body else. I am determined that as long as I shall be able to get my own living, in an honorable manner, I will depend upon no one. My father has been so much taken up all his lifetime, with the Interests of the public, that his own fortune has suffered by it: So that his children will have to provide for themselves; which I shall never be able to do, if I loiter away my precious time in Europe; and shun going home untill I am forced to it. With an ordinary share of common Sense, which I hope I enjoy, at least in America, I can live independent and free, and rather than live other wise, I would wish to die, before, the time, when I shall be left at my own Discretion. I have before me a striking example, of the distressing and humiliating Situation a person is reduced to by adopting a different line of Conduct and I am determined not to fall into the same error.
       I came out to Auteuil in the afternoon, with Mr. Jefferson, in his Carriage. Found Mr. Jarvis there. Dr. Franklin has a Letter by the last packet, dated March 22d.
      
      
       
        
   
   The congress appointed JA minister on 24 Feb., and he received his commission on 2 May (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774-1789, Washington, 1904-1937; 34 vols., 28:98; Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:177).


       
       
        
   
   King Henry VIII, Act III, scene ii, lines 366–367.


       
       
        
   
   JQA’s allusions to financial independence and his decision to leave Europe suggest that he is referring here to William Temple Franklin. See also JQA’s comment about the younger Franklin in his entry for 26 Feb. (above).


       
      
      

      27th.
      
      
       In the afternoon I went into Paris with the Ladies; left them before the Jardin des Tuileries. Walk’d to the Hotel de Bretagne; West was out. Walk’d some time in the Palais Royal; and met Mr. Ruston, and soon after Mr. West. His arm is much better but still swolen.
      
      

      28th.
      
      
       Mr. West came out to Auteuil and dined with us. After dinner I went into Paris, with him: we went to meet Dr. Ruston and then proceeded all together to the Italian Comedy, where we saw Theodore, a new Opera Comique, acted for the first time, with l’heureuse Erreur, this evening. Theodore, had not a brilliant success, but a tolerable one. The Subject, is as old, as the Theatre I believe. A Man who proposes marrying his daughter to one of his friends of his own age, instead of which she marries the young man she loves, is the whole plot. Nothing new is introduced, but there are some pretty good sallies, and some excellent Sentiments (which by, the by, the french don’t consider as ornaments to a dramatic performance, especially in the Comic Pieces). The Music, is I am told the first performance of Mr. Davaux, in this way: its success was pretty much like that of the Words: there was however one arriette which began thus.
       
       
        Le Coeur d’une fillette
        Est assez souvent
        Comme une girouette
        Que tourne au moindre vent.
       
       That was encored, and another,
       
        La tendresse
        Ne Vaut pas la sagesse
        Mais encore, elle a son prix,
       
       was very highly applauded. After the play was over I went and met my father at Mr. Jefferson’s. Coll. Humphreys, was this morning suddenly taken very ill. He has been twice bled this day, and is at present much better than he was, although he has yet a fever upon him.
      
      
       
        
   
   Théodore, ou, le bonheur inattendu, an unpublished musical comedy by Benoît Joseph Marsollier des Vivetières, with music by Jean Baptiste Davaux. It was first performed at Fontainebleau on 4 March (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
      
      

      29th.
      
      
       We expected to have had a large Company to dine with us; but Mr. Hailes brought the excuses of the Duke of Dorset; who was this morning sent for at Versailles; and could not therefore come. M: de Gouvion, has also excused himself, and Coll. Humphreys’s illness prevented him from coming, so that we were reduced to eleven only. Marquis de la Fayette and Lady: Count Sarsfield, M: de la Bourdonnais, Mr. Hailes, Mr. Williamos and Mr. Jarvis. The Marquis brought us a number of American News Papers, as he receives them very regularly. Mr. A.s appointment to England, is in one of the New York Gazettes of march 3d. Coll. William Smith, of New York, who has been heretofore Aid de Camp to Genl. Washington, is appointed Secretary to the Legation.
       Memorandum: Count Sarsfield made me promise him, I would write him a Letter in french the 29th. of next October.
      
      
       
        
   
   William Stephens Smith (1755–1816), designated as WSS by the Adams Papers, was appointed by the congress without the prior knowledge of JA, who initially had some doubts about his suitability. WSS, who had received a certificate of commendation from Washington for his military service, was a member of the Society of Cincinnati, a distinction that both AA and JA thought incompatible with republicanism; but they were mollified by his high sense of honor and modesty of demeanor and soon came to like him. AA2, having rejected her suitor Royall Tyler, became en­gaged in due course to WSS, and they were married on 11 June 1786. The marriage was not a happy one. None of the variety of offices which WSS subsequently held turned out well for him; his ambition, extravagant habits, and unwise investments led to desperate straits, and AA2 had to endure periods of drunkenness and desertion (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:183–184 and sources cited there; AA to Mercy Otis Warren, 10 May 1785; JA to CA, 31 Jan. 1795; and M/LCA/6, p. 147, all in Adams Papers).


       
       
        
   
   If written, not found.


       
      
      

      30th.
      
      
       I went into Paris in the morning, and called upon Mr. d’Asp the secretary of the Sweedish Embassy, and we went together, to the Abbé Grenet’s, a professer of the College of St. Jean de Beauvais, who has invented a curious sort of Sphere, with brass circles round it, by which he shows the motion of the Sun, and moon, and by means of which he has made some, astronomical observations, unknown before. He has also published an Atlas, which is extremely usefull in Schools, and for all persons that Study the Classic authors, he has made double maps, of all those parts of the world that were known in Antiquity: one side represents the Country as the ancients knew it, and the other shows the same, in its present State. He is at present employ’d in making detailed maps of the kingdom of France, which will also, be a very interesting work. I took a Copy of his Atlas. Went to see a painter in the Louvre. Walk’d in the Tuileries with Mr. d’Asp. Went to Mr. West’s and to Mr. Ruston’s lodgings but neither was at home. Late before I got out to Auteuil.
      
      
       
        
   
   Atlas portatif à l’usage des collèges, pour servir à l’intelligence des auteurs classiques, [Paris, 1779–1782?]. JQA’s copy is at MHi.


       
      
     